Exhibit 10.10

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made and entered into on May 13, 2005
to be effective as of July 1, 2004, by and between A-G GEOPHYSICAL PRODUCTS,
INC., a Texas corporation with its principal place of business in Harris County,
Texas at 14880 Skinner Road, Cypress, Texas 77429 or P. O. Box 461, Cypress,
Texas 77410 (“Company”) and MICHAEL C. HEDGER, a Texas resident at 12315 Cross
Canyon Lane, Cypress, Texas 77433 (“Hedger”).

 

WITNESSETH:

 

For and in consideration of the mutual covenants herein contained, the parties
hereto agree as follows:

 

1. Duties and Term. The Company hereby employs Hedger as President of the
Company, to perform such duties as may be determined by the Board of Directors
of the Company which are consistent with similar duties as are customary in the
Company’s industry for an employee of Hedger’s experience and office. The term
of this Agreement shall commence on July 1, 2004 and shall continue for a period
of three (3) years until June 30, 2007, subject to extension as set forth
herein, (said term, as the same may be extended, being referred to as the
“Term”). The Term shall be automatically extended for consecutive additional
periods of twelve (12) months each ending on June 30 of each applicable year,
unless, at least twenty-four (24) months prior to the expiration of the then
current Term, Company gives written notice to Hedger pursuant to the notice
provisions herein of its intention not to extend the Term. The express intent of
this provision is that Hedger will have a three year “rolling” agreement, such
that there are always at least twenty-four months remaining under the Agreement.

 

2. Compensation. During the Employment Period of this Agreement, the Company
shall pay compensation to Hedger in accordance with the standard payroll
practices of the Company as follows:

 

(a) Base Salary. The base salary shall be Seventy-Five Thousand Dollars
($75,000.00) per year payable in equal installments on the Company’s normal
salary payment dates, less normal deductions and withholding for taxes and FICA.
It is understood that the Company may, in the discretion of its Board of
Directors, increase such base salary above the amount provided for herein
without affecting any of the other terms of this Agreement.

 

Employment Agreement Between

Michael Hedger and A-G Geophysical

Page 1 of 12



--------------------------------------------------------------------------------

(b) Commissions. A sales commission equal to three and one-half percent (3.5%)
on all Company sales shall be paid to Hedger. Commission payments will be made
to Hedger within fifteen (15) days after the month in which payment for sales
are received. Adjustments to such commission payments will be made for returns
on an as-needed basis.

 

(c) Duties. Hedger shall perform his duties in accordance with and subject to
such policies, guidelines and directions as are consistent herewith and
established by the Board of the Company from time to time. Hedger acknowledges
that as an executive performing services for a subsidiary of a publicly held
company he will need to conform with certain policies and procedures not
previously incorporated in the policies and procedures of the Company.

 

(d) Performance Bonus. Company shall pay to Hedger, with respect to each of
Company’s fiscal years during the Term, such performance bonus, if any, as the
Board of Directors of Company may, in its discretion, determine. Notwithstanding
the foregoing, Company agrees that all such performance bonuses shall be based
upon the performance of Company and Hedger. All such bonuses shall be paid
within sixty (60) days of the end of the fiscal year of Company to which the
same relate.

 

3. Expenses.

 

(a) Reimbursement. The company will reimburse Hedger for all reasonable and
necessary expenses reasonably incurred by him in carrying out his duties under
this Agreement including reimbursement of all reasonable travel and
entertainment expenses incurred by Hedger in accordance with the Company’s
standard expense reimbursement procedure. Hedger shall present to the Company an
itemized account of such expenses in such form as may be reasonably required by
the Company. The Company may reasonably limit the amount of expenses Hedger may
incur on behalf of the Company.

 

(b) Automobile. In recognition of Hedger’s need for an automobile for business
purposes, the Company shall provide Hedger with a Company owned automobile
during the Employment Period, such automobile to be selected by the Company. The
Company shall pay all expenses for insurance and maintenance of said automobile,
excluding any tax liability that Hedger may incur by reason of any personal use
of the automobile which shall be Hedger’s responsibility.

 

4. Health Insurance. The Company shall provide Hedger such hospitalization and
major medical insurance coverage for Hedger as provided to other key or
executive employees of the Company.

 

Employment Agreement Between

Michael Hedger and A-G Geophysical

Page 2 of 12



--------------------------------------------------------------------------------

5. Vacations. Hedger shall be entitled to four (4) weeks vacation during each
calendar year of the Employment Period. Except for absences due to illness,
disability, customary paid holidays and the vacation provided herein, Hedger
agrees to devote his best efforts and full working time and attention to the
performance of his duties hereunder.

 

6. Representation. Hedger represents and warrants to the Company that he is free
to accept employment with the Company hereunder, and that he has no prior or
other obligations or commitments of any kind to anyone which would in any way
hinder or interfere with his acceptance of and performance of such employment
with the Company.

 

7. Full Time to be Devoted. Subject to the termination provisions of paragraphs
9, hereof the Company shall employ Hedger; and Hedger shall work for the Company
as President during the Employment Period. Hedger shall devote his full effort,
skill, and attention to the affairs of the Company and as much time as is
reasonably required to faithfully perform his duties hereunder to promote the
Company’s interests and observe and perform his agreements contained herein.

 

8. Other Business. Hedger shall devote his full working time, attention, and
energy to the business of the Company and corporations affiliated with the
Company, including Bolt Technology Corporation (“Bolt”), and shall not during
the term of this Agreement be engaged in any other business activity if pursued
for gain, profit, or other pecuniary advantage. The foregoing shall not be
construed as preventing Hedger from making investments in businesses or
enterprises provided such investment do not require any services on the part of
Hedger in the operation or the affairs of such businesses or enterprises, or
interfere with the performance of his duties hereunder.

 

9. Termination. Subject to the provisions of this Paragraph 9, either Company or
Hedger may terminate this Agreement prior to the expiration of the Term, as
provided for herein.

 

  (A) Company shall have the right to terminate this Agreement for Cause (as
hereinafter defined), whereupon the Term shall be at an end. Hedger shall have
the right to terminate this Agreement for Good Reason (as hereinafter defined),
whereupon the Term shall be at an end, subject to the obligations of the Company
to pay and provide the payments and benefits set forth in this Employment
Agreement.

 

  (B) If Company terminates this Agreement for other than Cause or Hedger
terminates this Agreement for Good Reason, then Company shall be obligated to:

 

  (i) pay to Hedger, within thirty (30) days after the date of such termination,
all accrued but unpaid amounts payable hereunder with respect to the period
prior to the date of termination (including, without limitation, accrued
commissions and unused vacation pay); and

 

Employment Agreement Between

Michael Hedger and A-G Geophysical

Page 3 of 12



--------------------------------------------------------------------------------

  (ii) pay to Hedger any and all sums which would have become payable to Hedger
under this Agreement during the three (3) year period following the date of such
termination (the “Severance Period”). Said sums are sometimes hereinafter
referred to as the “Severance Period Payments”. Subject to acceleration as
hereinafter provided, the Severance Period Payments shall be paid as and when
the same would otherwise have been required to be paid, assuming that Hedger had
remained employed under this Agreement during the Severance Period. The
Severance Period Payments shall be computed based upon (a) the then base salary
and (b) commissions based upon the average of the commissions paid to Hedger
during the three fiscal years preceding the date of such termination.

 

Notwithstanding the foregoing, Hedger shall have the continuing right, at any
time following the date of termination, to elect to have the Severance Period
Payments paid in a lump sum. Said right shall be exercised by Hedger giving
written notice to Company, whereupon the Company shall, within (30) days after
such a notice from Hedger, pay to Hedger a lump sum amount equal to the total of
all then outstanding and unpaid Severance Payments. Said lump sum amount shall
be computed without any discount for present value.

 

  (C) If Company terminates this Agreement for Cause, or if Hedger terminates
this Agreement for other than Good Reason, then Company shall pay to Hedger,
within (30) days after the date of such termination, all accrued but unpaid
amounts payable hereunder with respect to the period ending on the date of
termination (including, without limitation, accrued commissions and unused
vacation pay).

 

  (D) For purposes of this Agreement, “Cause” shall mean:

 

  (i) Hedger’s conviction of a felony other than arising out of a motor vehicle
incident: or

 

  (ii) An intentional and material breach by Hedger of his duties and
responsibilities hereunder which is not remedied within (30) days after receipt
by Hedger of written notice from the Chairman of the Board of Directors of the
Company (or if the nature of such breach is such that it cannot reasonably be
completely cured within 30 days, if Hedger shall not have commenced to cure said
breach within said 30 day period and thereafter diligently pursued said cure to
completion).

 

  (E) For purposes of this Agreement, “Good Reason” shall mean:

 

  (i)

the Company shall materially breach this Agreement, and fail to cure such breach
within (30) days after the first notice by Hedger to the Company of the

 

Employment Agreement Between

Michael Hedger and A-G Geophysical

Page 4 of 12



--------------------------------------------------------------------------------

 

breach (or, if the nature of such breach is such that it cannot reasonably be
completely cured within 30 days, if Company shall not have commenced to cure
said breach within said 30 day period and thereafter diligently pursued said
cure to completion).

 

  (ii) the occurrence of a “Defined Corporate Change” as defined in Schedule A
attached.

 

Any election by Hedger to terminate for “Good Reason” shall be made within
twenty four (24) months after the occurrence of the event or events constituting
“Good Reason”.

 

  (F) In the event that any payment to Hedger hereunder shall remain unpaid for
a period of ten (10) days after its due date, interest shall, at Hedger’s
option, accrue on the unpaid portion thereof at the Prime Rate, but not
exceeding the maximum rate allowed by law and shall be payable on demand. The
“Prime Rate” is the Prime Rate as published in the “Money Rates” table of the
Wall Street Journal by Dow Jones & Company, Inc. If more than one Prime Rate is
published in the “Money Rates” table the highest of those Prime Rates will
apply. If the Wall Street Journal ceases publication, or ceases to publish a
Money Rates table or if a Prime Rate is no longer included among the rates
published therein, Hedger will designate a comparable index.

 

10. Confidentiality and Covenant Not to Disclose.

 

(a) Hedger agrees that, by virtue of the performance of the normal duties of his
position with the Company or Bolt and by virtue of the relationship of trust and
confidence between Hedger and the Company, he possess certain data and knowledge
of operations of the Company or Bolt which are proprietary in nature and
confidential. Hedger covenants and agrees that he will not, at any time, from
the period commencing on the date of this Agreement and continuing until five
(5) years after the termination of his employment with the Company or Bolt
whether under this Agreement or otherwise, reveal, divulge or make known to any
person (other than the Company or Bolt) or use for his own account, or for the
benefit of any other person or entity other than the Company or Bolt, any
confidential or proprietary records, data, trade secrets, pricing policy, bid
strategy, rate structure, personnel policy, method or practice of obtaining or
doing business by the Company or Bolt, or any other confidential or proprietary
information whatsoever (the “Confidential Information”), whether or not obtained
with the knowledge and permission of the Company or Bolt and whether or not
developed, devised or otherwise created in whole or in part by the efforts of
Hedger. Hedger further covenants and agrees that he shall retain all such
knowledge and information which he shall acquire or develop respecting such
Confidential Information for the sole benefit of the Company or Bolt and its
successors and assigns.

 

Employment Agreement Between

Michael Hedger and A-G Geophysical

Page 5 of 12



--------------------------------------------------------------------------------

(b) Hedger acknowledges and agrees that all computer programs and disks,
manuals, drawings, blueprints, letters, notes, notebooks, reports, books,
procedures, forms, documents, records or papers, or copies thereof, pertaining
to the operations or business of the Company or Bolt made or received by Hedger
or made known to him in any way in connection with his employment and any other
Confidential Information are and will be the exclusive property of the Company.
Hedger agrees not to copy or remove any of the above from the premises and
custody of the Company, or disclose the contents thereof to any other person or
entity, or make use thereof for his own purposes or for the benefit of any other
person or entity, except as specifically authorized in writing by the Chief
Executive Officer or Board of Directors of Bolt or in connection with the
performance of his duties under this Agreement. Hedger acknowledges that all
such computer programs and disks, papers and other materials will at all times
be subject to the control of the Company, and Hedger agrees to surrender and
return the same to the Company upon request of the Company, and in any event
will surrender and return such no later than the termination of Hedger’s
employment hereunder, whether voluntary or involuntary. The Company may notify
anyone employing Hedger at any time of this provision of this Agreement. The
obligations of this Paragraph 10 shall survive the termination of this
Agreement.

 

11. Inventions and Discoveries. Hedger hereby assigns, transfers and conveys to
the Company all of the Hedger’s right, title and interest to, and shall promptly
disclose to the Chief Executive Officer and to the Board of Directors of the
Company, all ideas, inventions, discoveries, or improvements ( whether or not
patentable) conceived or developed solely, or jointly with others, by Hedger
during his term of employment, (a) which relate directly or indirectly to the
business of the Company or Bolt as conducted at any time during his term of
employment; (b) which relate to the actual or anticipated research or
development activities of the Company; (c) which result from any work performed
by Hedger for the Company or Bolt; (d) for which Confidential Information of the
Company or Bolt was used. Upon the request of the Company, Hedger shall execute
and deliver to the Company any and all instruments, documents and papers, give
evidence and do any and all other acts which the Company deems necessary or
desirable to document such assignment, transfer and conveyance, or to enable the
Company to file and prosecute applications for, and to acquire, maintain and
enforce, any and all patents, trademark registrations or copyrights under United
States or foreign law with respect to any such discoveries, or to obtain any
extension, validation, reissue, continuance or renewal of any such patent,
trademark or copyright. The Company will be responsible for the preparation of
any such instruments, document and papers and shall reimburse Hedger for all
reasonable expenses incurred by him in complying with the provisions of this
Paragraph 11; provided, Hedger shall not be entitled to any further compensation
or consideration for performance of his obligations under this Paragraph 11. The
obligations of Hedger under this Paragraph 11 shall survive the termination of
this Agreement.

 

12. Non-Interference Covenant. Hedger covenants and agrees that he will not, at
any time, from the period commencing on the date of this Agreement and
continuing until five (5) years after the termination of his employment with the
Company or Bolt whether under this

 

Employment Agreement Between

Michael Hedger and A-G Geophysical

Page 6 of 12



--------------------------------------------------------------------------------

Agreement or otherwise, directly or indirectly, for whatever reason, whether for
his own account or for the account of any other person, firm, corporation or
other organization, (i) solicit, employ, deal with or otherwise interfere with
any of the Company’s or Bolt’s contracts or relationships with any employee,
officer, director, or any independent contractor, whether the person is employed
by or associated with the Company or Bolt on the date of this Agreement or at
any time during or after the expiration of the term of employment or (ii)
solicit, deal with or otherwise interfere with any of the Company’s or Bolt’s
contracts or relationships with any independent contractor, customer, client or
supplier of the Company or Bolt. The provisions of this Paragraph 12, shall
survive the termination of this Agreement.

 

13. Business Materials and Property of the Company and Bolt. All written
materials, records and documents (whether hard copies or in electronic media)
made by Hedger or coming into his possession concerning the business or affairs
of the Company or Bolt shall be the sole property of the Company or Bolt and,
upon termination of his employment with the Company or Bolt, Hedger shall
deliver the same to the Company or to Bolt and shall retain no copies. Hedger
shall also return to the Company or to Bolt all other property in his possession
owned by the Company or Bolt upon termination of his employment.

 

14. Non-Competition Agreement.

 

(a) Hedger absolutely and unconditionally covenants and agrees with the Company
and Bolt that from the period commencing on the date of this Agreement and
continuing until one year after the termination of his employment with the
Company or Bolt whether under this Agreement or otherwise (the “Non-Competition
Period”), Hedger will not, anywhere in the Restricted Area (as defined in
subparagraph (c) below), either directly or indirectly, solely or jointly with
any other person or persons, as an employee, consultant, or advisor (whether or
not engaged in business for profit), or as an individual proprietor, partner,
shareholder, director, officer, joint venturer, investor, lender, or in any
other capacity, compete with the business of the Company or of Bolt as conducted
as of the date of execution of this Agreement or as conducted during the
Non-Competition Period.

 

(b) As used in this Paragraph 14, the term “ compete” shall mean engaging,
participating, or being involved in any respect in the business of, or
furnishing any aid, assistance or service of any kind to any person in
connection with the distribution sale, marketing or distribution of seismic
energy sources, related electrical connectors, hydrophones, pressure
transducers, cable terminations and umbilicals or any product or service of the
Company or Bolt or related products or services similar to the products or
services at any time, sold, marketed or merchandised by the Company or Bolt,
provided however, that the acquisition of up to five percent (5%) of the
outstanding capital stock of any publicly traded company solely for the purpose
of investment shall not be considered to be in competition with such business.

 

Employment Agreement Between

Michael Hedger and A-G Geophysical

Page 7 of 12



--------------------------------------------------------------------------------

(c) As used in this Paragraph 14, the term “Restricted Area” shall mean the
United States and any country, province, district, island or possession located
outside the United States in which the Company or Bolt does business during the
Non-Competition Period. The parties intend for this restriction to be a series
of separate covenants, one for each and every county of each and every state of
the United States and each and every country, province, district, island or
possession outside of the United States to the extent covered by this Section.
Notwithstanding anything contained in this Section to the contrary, if the
period of time or the geographical area specified in this subparagraph (c)
should be determined by a court of competent jurisdiction to be unreasonable in
any judicial proceeding, then the parties agree that the provisions shall remain
in full force and effect for the greatest time period and in the greatest area
that would not render it unenforceable.

 

(d) If a court concludes through appropriate proceedings that Hedger has
breached the covenant set forth in this Paragraph 14, the term of the covenant
shall be extended for a term equal to the period for which Hedger is determined
to have breached the covenant. The provisions of this Paragraph 14 shall survive
the termination of this Agreement.

 

(e) Notwithstanding the foregoing, this Paragraph 14 shall not be applicable in
the event of a termination where there is no successor to the Company’s
business.

 

15. Breach by Employee. It is expressly understood, acknowledged and agreed by
Hedger that (i) the restrictions contained in Paragraphs 10, 12, and 14 of this
Agreement are given in consideration of the Company’s and Bolt’s agreements
contained herein, and represent reasonable and necessary protections of the
legitimate interest of the Company and Bolt and that his failure to observe and
comply with his covenant and agreements in those Paragraphs will cause
irreparable harm to the Company and Bolt; (ii) it is and will continue to be
difficult to ascertain the nature, scope and extent of the harm; and (iii) a
remedy at law for such failure by Hedger will be inadequate. Accordingly, it is
the intention of the parties that, in addition to any other rights and remedies
which the Company or Bolt may have in the event of any breach of those
paragraphs, the Company and Bolt shall each be entitled, and each is expressly
and irrevocably authorized by Hedger, to demand and obtain specific performance
including without limitation, temporary and permanent injunctive relief, and all
other appropriate equitable relief against Hedger, in order to enforce against
Hedger, or in order to prevent any breach or any threatened breach by Hedger, of
the covenants and agreements contained in those paragraphs.

 

16. Stock Option Plan. During the term of his employment, Hedger shall be a
participant in Bolt’s Amended and Restated 1993 Stock Option Plan (the “Stock
Option Plan”), subject to the terms and conditions of the Plan as may be adopted
and amended at any time and from time to time.

 

17. Relocation. The Company shall not transfer Hedger to another location more
than fifty (50) miles from the Company’s Skinner Road address without Hedger’s
prior written

 

Employment Agreement Between

Michael Hedger and A-G Geophysical

Page 8 of 12



--------------------------------------------------------------------------------

consent and only after providing Hedger ninety (90) days prior written notice of
the Company’s intent to relocate Hedger.

 

18. Miscellaneous.

 

(a) This Agreement sets forth the entire agreement and understanding of the
parties concerning the subject matter hereof and supersedes all prior
agreements, arrangements, and understandings between the parties hereto.

 

(b) No representation, promise, inducement, or statement of intention has been
made by or on behalf of either party hereto which is not set forth in this
Agreement.

 

(c) This Agreement may not be amended or modified except by written instrument
executed by the parties hereto.

 

(d) Any notice required permitted to be given under this Agreement shall be
sufficient if in writing and delivered in person, or if sent by certified mail
to Hedger and to the Company as specified hereafter, or to such other address as
either party shall designate by written notice to the other.

 

(e) The terms and provisions of this Agreement shall inure to the benefit of
Hedger and the Company, their respective subsidiaries, affiliates, heirs, legal
representatives, successors and assigns.

 

(f) The failure of the Company at any time or from time to time to require
performance of any of Hedger’s obligations under this Agreement shall in no
manner affect the Company’s right to enforce any provision of this Agreement at
a subsequent time and shall not constitute a waiver by the Company of any right
arising out of any subsequent breach.

 

(g) This Agreement shall be subject to and governed by the laws of the State of
Texas. Venue for all actions accruing under this Agreement shall lie exclusively
in Harris County, Texas.

 

(h) In the event that any court of competent jurisdiction shall finally
determine that any provision, or any portion thereof, contained in this
Agreement shall be void or unenforceable in any respect, then such provision
shall be deemed limited to the extent that such court determines it enforceable,
and as so limited shall remain in full force and effect. In the event that such
court shall determine any such provision, or portion thereof wholly
unenforceable, the remaining provisions of this Agreement shall nevertheless
remain in full force and effect, provided that the severing of such provision or
portion thereof will not materially change the substance of this Agreement.

 

Employment Agreement Between

Michael Hedger and A-G Geophysical

Page 9 of 12



--------------------------------------------------------------------------------

(i) In the event that litigation is initiated by either party pursuant to this
Agreement, Employee’s employment, and/or Employee’s departure from the Company,
Company agrees to pay Employee’s attorneys fees and litigation costs for any
dispute regarding this Agreement up to $50,000.00, with such amounts payable to
Employee or his counsel while the litigation is pending and if employee is
successful in this litigation or dispute, then Employer shall reimburse Employee
for the full amount of the cost in excess of $50,000.00 within ten days after
the resolution of the litigation or dispute.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written to be effective for the period described therein.

 

COMPANY

A-G GEOPHYSICAL PRODUCTS, INC.

By:

  /s/ Raymond M. Soto

Raymond M. Soto, Chairman of the Board

 

HEDGER /s/ Michael C. Hedger

MICHAEL C. HEDGER

 

Employment Agreement Between

Michael Hedger and A-G Geophysical

Page 10 of 12



--------------------------------------------------------------------------------

GUARANTEE BY BOLT

 

Bolt Technology Corporation (“Bolt”) is the ultimate parent company of Company
(A-G Geophysical Products, Inc.) in the Agreement above. Bolt agrees to
guarantee the performance of Company under the Agreement, specifically including
but not limited to the financial and payment obligations of Company.

 

BOLT TECHNOLOGY CORPORATION

By:

  /s/ Raymond M. Soto

Raymond M. Soto, Chairman of the Board

 

Employment Agreement Between

Michael Hedger and A-G Geophysical

Page 11 of 12



--------------------------------------------------------------------------------

SCHEDULE A

 

For purposes hereof, a “Defined Corporate Change” shall mean the occurrence of
any of the following regarding Bolt Technology Corporation (“Bolt”):

 

(1) the acquisition of beneficial ownership of 30% or more of the shares of the
common stock of Bolt by or for any person (as such term is defined in Section
14(d) (2) of the Securities Exchange Act of 1934), including for purposes of
calculating such person’s ownership all shares beneficially owned by the
affiliates and associates (as such terms are defined in Rule 12b-2 of said Act)
of such person, or

 

(2) during any period of 24 consecutive months, individuals who at the beginning
of such period constitute the Board of Directors of Bolt cease for any reason to
constitute a majority thereof, unless the election, or nomination for election
by Bolt’s stockholders, of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such period; or

 

(3) Bolt’s stockholders shall approve (a) the merger or consolidation of Bolt
with or into another corporation and Bolt shall not be the surviving corporation
or (b) an agreement to sell or otherwise dispose of all or substantially all of
Bolt’s assets (including a plan of liquidation), or

 

(4) any other event of a nature that would be required to be reported in
response to Item 5(f) of Schedule 14A of Regulation 14A promulgated under the
aforesaid Act as in effect on December 19, 1985.

 

Employment Agreement Between

Michael Hedger and A-G Geophysical

Page 12 of 12